 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   MARK LEE BARBOZA,                              Case No. 1:18-cv-00580-LJO-EPG (PC)
 9                 Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
10         v.
                                                    (ECF NOS. 1 & 11)
11   SEAN STENGEL,
12                 Defendant.
13

14          Mark Barboza (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
15   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a
16   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17          On October 4, 2018, Magistrate Judge Erica P. Grosjean entered findings and
18   recommendations, recommending “that all claims be dismissed, except for Plaintiff’s claim
19   against Defendant Sean Stengel for excessive force in violation of the Eighth Amendment.”
20   (ECF No. 11, p. 2).
21          Plaintiff was provided an opportunity to file objections to the findings and
22   recommendations. The deadline for filing objections has passed and Plaintiff has not filed
23   objections.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
26   the Court finds the findings and recommendations to be supported by the record and proper
27   analysis.
28          Accordingly, THE COURT HEREBY ORDERS that:
                                                   1
 1              1. The findings and recommendations issued by the magistrate judge on October 4,
 2                 2018, are ADOPTED in full; and
 3              2. All claims are dismissed, except for Plaintiff’s claim against Defendant Sean
 4                 Stengel for excessive force in violation of the Eighth Amendment.
 5
     IT IS SO ORDERED.
 6

 7     Dated:     November 24, 2018                     /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
